Citation Nr: 1710201	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  11-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran submitted a July 2009 notice of disagreement that included the issues of service connection for PTSD and service connection for a stomach condition, secondary to PTSD.  Subsequently, the RO issued a statement of the case (SOC) that included both issues in April 2011.  However, the appeal of the issue of service connection for a stomach condition, secondary to PTSD was excluded from the Veteran's June 2011 VA Form 9, wherein he limited his appeal to the issue of service connection for PTSD only.  Moreover, the Veteran testified at his October 2016 Board hearing that his claim consisted of the single issue of service connection for PTSD and the Veteran's representative submitted a January 2017 appellate brief which only argued the issue of service connection for PTSD.  Accordingly, the Veteran has not perfected his appeal on the issue of entitlement to service connection for a stomach condition, secondary to PTSD.  

The Veteran had a Board hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The evidence is in relative equipoise with regard to whether the Veteran has PTSD as a result of his military service.




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes the VA's duties to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting the benefit sought on appeal.  Therefore, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was not prejudicial to the Veteran and will not be discussed further.

II.  Entitlement to Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110. 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred; and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  38 C.F.R. § 3.304(f).
The PTSD diagnosis must be made in accordance with 38 C.F.R. § 4.125(a), which mandates that all mental disorder diagnoses must conform to the applicable edition of the Diagnostic and Statistical Manual of Mental Disorders.  See 38 C.F.R. 
§ 3.304(f).  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders, including PTSD, and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, even if such claims are subsequently remanded to the Agency of Original Jurisdiction (AOJ).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14308 (March 19, 2015).  Because the Veteran's claim was certified to the Board after August 4, 2014, the claim is governed by DSM-5. 

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If the evidence establishes that the Veteran engaged in combat with the enemy and his claimed stressor is related to that combat, then his lay testimony or statement alone may establish the occurrence of the in-service stressor, in the absence of clear and convincing evidence and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(2). 

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Id.

Analysis

The Veteran filed a claim for service connection for PTSD in May 2008.  The Veteran contends that he has PTSD as a result of his combat service in the Republic of Vietnam.  The Veteran has asserted stressors related to his combat service in Vietnam.  A review of the Veteran's Form DD-214 reflects that he served in the Republic of Vietnam.  He was awarded, among other decorations, the Combat Infantryman Badge (CIB).  The CIB is prima facie evidence that the Veteran engaged in combat.  Accordingly, his claimed stressors that are consistent with the circumstances of his service are therefore conceded.  38 C.F.R. § 3.304(f)(2). 

The Board notes that there is some variation among medical professionals as to which criteria was applied in evaluating whether the Veteran has a diagnosis of PTSD.  Montgomery VAMC treatment notes indicate the Veteran's June 2008 PTSD screening test (PTSD 4Q) was negative (score=0).  The Veteran reported he did not have any experience that was so frightening, horrible or upsetting that in the past month he had nightmares about it or thought about it when he did not want to.  He further indicated that he did not have any experience that was so frightening, horrible or upsetting that in the past month that he tried hard not to think about it or went out of his way to avoid situations that reminded him of it, was constantly on guard watchful or easily startled, or felt numb or detached from others activities or his surroundings.  The record contains no evidence that would discount the competency or credibility of the nurse practitioner's treatment notes.  However, the PTSD screening consisted of four questions and responses, and the results lacked a rationale or thorough explanation.  As such, limited probative weight is assigned to the PTSD screening results. 

The Veteran was afforded an August 2008 VA PTSD examination.  The examination report included mental status examination notes which revealed the Veteran had intact psychosocial functional status, unremarkable psychomotor activity, clear speech, normal affect, good mood, intact attention, unremarkable thought content, no delusions, no hallucinations, no suicidal or homicidal ideation, no panic attacks, no inappropriate or ritualistic/obsessive behaviors, good impulse control, no episodes of violence, and no problems with activities of daily living.  Notably, the examiner noted that the Veteran had sleep impairment described as four hours of sleep per night that caused exhaustion that interfered with daytime activities.  The examination report further revealed the Veteran's PTSD symptoms included persistent re-experiencing the traumatic event by recurrent and intrusive distressing recollection of the event including images, thoughts, or perceptions and persistent symptoms of increased arousal including irritability or outburst of anger.  Ultimately, the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD.  The examiner explained that the Veteran had a negative PTSD screen in June 2008 at the Montgomery VAMC wherein he denied nightmares, avoidance behaviors, startled responses, hypervigilance, detachment from others, as well as intrusive thoughts.  Moreover, the examiner noted there was no post-military stressor history.

There is no evidence to discount the examiner's competency or credibility.  The examiner's report includes a thorough explanation of his August 2008 findings and significant probative weight is afforded to the examiner's findings. 

At his October 2016 Board hearing, the Veteran explained that his PTSD had gotten worse since his August 2008 VA examination.  

In support of his claim, the Veteran submitted a September 2016 through October 2016 Behavioral Health Evaluation completed by T.M.C., Doctor of Education, licensed professional counselor, and licensed marriage and family therapist.  Significantly, Dr. T.M.C. indicated the Veteran had a diagnosis of PTSD under the DSM IV/V and assessed the Veteran with a GAF score of 48.  Dr. T.M.C. opined that it is at least as likely as not that the Veteran's PTSD is directly related to his Vietnam combat experience and stated the Veteran has a CIB as a result of his direct involvement in combat.  

There is no evidence to discount Dr. T.M.C.'s competency or credibility.  Further, Dr. T.M.C.'s evaluation contained a thorough explanation in support of his findings.  The evaluation indicated the Veteran reported he was in a fire base unit in Vietnam and that he was having bad dreams of Vietnam.  The Veteran reported having to stay active in order not to think about Vietnam during the day.  Moreover, the Veteran stated he is impatient, irritable, argumentative, not interested in doing much of what he used to, and not interested in much of anything.  Dr. T.M.C.'s mental status examination notes revealed the Veteran related that he did not have hallucinations, ideas of reference, compulsions, obsessions, or phobia; however he stated he thought there may be people out to get him, jealous of him.  The evaluation included notes that the Veteran's wife reported the Veteran was a preacher, but did not like to be around noise.  Dr. T.M.C.'s evaluation also included mental status examination notes which revealed the Veteran's speech was clear and not pressured; conversation was guarded; affect was restricted; and mood was depressed.  Dr. T.M.C. noted that the Veteran and his wife reported that the Veteran tossed and turned at night as well as talked in his sleep.  Also, the evaluation indicated the Veteran reported bad dreams, waking up hot and in a cold sweat, scared and paranoid, and feeling like he was back in the war.  

In addition, the PTSD Checklist-Military Version (PCL-M) was administered to the Veteran and Dr. T.M.C. indicated the Veteran had a score of 67 which was significantly above the point at which PTSD is accepted as a diagnosis.  Moreover, the Posttraumatic Stress Diagnostic Scale was administered to the Veteran and Dr. T.M.C. indicated diagnostic criterion for PTSD was met and the Veteran's symptoms severity scores and rating as well as level of impairment rating were within the severe range.  Dr. T.M.C. noted that the Veteran reported having upsetting thoughts or images about the traumatic event that come into his mind when he did not want them; having bad dreams or nightmares about the traumatic event; reliving the traumatic event; acting or feeling as if it is happening again feeling emotionally upset when reminded of the traumatic event; experiencing psychical reactions when reminded of the traumatic event; trying not to think, talk, or have feeling about the traumatic event; not being able to remember part of the traumatic event; having much less participation or interest in important activities; feeling distant or cut off from people; feeling emotionally numb; having trouble falling or staying asleep; feeling irritable of having fits of anger; trying to avoid activities, people or places that remind him of the traumatic event; and having trouble concentrating.  Dr. T.M.C. further indicated that the Veteran displayed subtle symptoms of PTSD such as agitation, hypervigilance, scanning, avoidance, flashbacks, reliving experiences, intrusive thoughts, anger, hallucinations, startled responses, illogical thinking, and anger.  Moreover, Dr. T.M.C. stated that at times, the Veteran showed symptoms of suicidal ideation, poor self-esteem, poor personal hygiene, thoughts of superiority, and thoughts of invincibility.  Given the above, significant probative weight is afforded to Dr. T.M.C.'s evaluation because his findings are well supported and thoroughly explained.  

Thus, there is medical evidence both supporting and disputing a current diagnosis of PTSD.  The Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from PTSD as caused by his service.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


